Citation Nr: 0415767	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for residuals of cold 
injury of the feet, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1949 to September 1953.  This claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the "Tiger Team" at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, the veteran's claims file was returned to 
his local RO in Waco, Texas.  A hearing was held before a 
local hearing officer at the RO in July 2003.  The veteran 
requested a hearing before a Veterans Law Judge, but later, 
in May 2003, indicated he instead desired a local hearing at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  Well-groundedness is not 
an issue as these matters were addressed on the merits.  The 
veteran was notified why his claims were denied in the May 
2002 RO rating decision, as well as in a December 2002 
statement of the case (SOC).  A March 2002 letter (prior to 
the rating appealed), while not specifically mentioning 
"VCAA," advised the veteran of the evidence needed to 
establish his claims, and of his and VA's respective 
responsibilities in claims development.  A July 2003 
supplemental SOC (SSOC) outlined pertinent VCAA provisions.  
While the March 2002 letter advised the veteran to respond in 
30 days, it went on to inform him that evidence submitted 
within a year would be considered.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  

While the veteran was not specifically advised to submit 
everything in his possession pertaining to the claim, the 
March 2002 letter advised him what type of evidence, to 
include VA and private medical records, was needed to 
establish entitlement to the benefits sought (and by 
inference that he should submit such evidence).  This 
essentially constituted the type of notice the Court 
suggested.  In these circumstances, advising him to submit 
everything he has pertinent to the claims would serve no 
useful purpose.  He has received all essential notice, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," however, the veteran 
testified at the July 2003 local hearing that about "2 years 
ago" a VA physician at the Fort Worth, Texas medical 
facility, Dr. P. "Devault" [spelling of the name was 
uncertain], had told him that he had a "cold weather 
injury."  See page 4 of hearing transcript.  Medical records 
from the Fort Worth, Texas, VA outpatient clinic for the 
period of 2001 to 2003 are of record; however, they contain 
no mention of the veteran being treated by "Dr. Devault".  
Hence, records appear to be outstanding.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Such records may have bearing 
on the veteran's claim.  Hence, they must be obtained.  

The veteran also indicated (in a letter received in December 
2003) that on November 24, 2003 he was seen by a private 
physician who told him he had possible cold weather injury 
residuals.  He identified the physician, and mentioned that 
the physician would send VA a medical report.  A December 
2003 SSOC noted that the veteran had not provided an 
authorization for VA to obtain the private treatment records, 
and that VA would send him a letter with the "proper form 
attached" to enable VA to request the private medical 
records.  The record does not reflect that an authorization 
form was indeed sent to the veteran, as he was advised.  

In light of the foregoing, the case is REMANDED for the 
following:
1.  The RO should obtain for the record 
all treatment records from the Fort 
Worth, Texas VA medical facility relating 
to treatment afforded the veteran by a 
Dr. P. "Devault" (or a physician with a 
similar surname).  If such records are 
unavailable, it should be so certified.

2.  The RO should obtain authorization 
from the veteran, and then obtain for the 
record the veteran's complete private 
treatment records from Dr. Gary W. 
Chandler, 141 Hyde Park, P.O. Box 336, 
Cleburne, Texas  76033.  If Dr. Chandler 
does not respond, the veteran should be 
advised to obtain the records on his own.  
He should also be advised of 38 C.F.R. 
§ 3.158.

3.  The RO should review any additional 
records received, arrange for any further 
development (to include examination(s)) 
suggested by such records, then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


